                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     FORT MYERS DIVISION

L. YVONNE BROWN,

                   Plaintiff,

v.                                                        Case No.: 2:18-cv-714-FtM-38MRM

FLORIDA GULF COAST
UNIVERSITY BOARD OF
TRUSTEES, KEN KAVANAGH,
KARL SMESKO, RODERICK
ROLLE, KELLY BROCK and
JESSICA HOMER,

                 Defendants.
                                                /

                                      OPINION AND ORDER1

          This matter comes before the Court on Plaintiff pro se L. Yvonne Brown’s Motion

to Stay the Court’s consideration of Defendants’ Motion to Dismiss (Doc. 48) filed on

October 1, 2019. Defendants filed a Response in Opposition (Doc. 52) on October 15,

2019. For the reasons set forth below, the Motion is denied.

          On October 26, 2018, Plaintiff L. Yvonne Brown filed a nine-count Complaint (Doc.

1) alleging that Defendants violated Title IX2 by dismissing her from Florida Gulf Coast

University’s women’s basketball team based on academic ineligibility without due


1
  Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites.
These hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked
documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this
Court does not endorse, recommend, approve, or guarantee any third parties or the services or
products they provide on their websites. Likewise, the Court has no agreements with any of these
third parties or their websites. The Court accepts no responsibility for the availability or
functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user to
some other site does not affect the opinion of the Court.

2
    The Title IX claim is the only federal claim pled in the Complaint.
process. Defendants filed a Motion to Dismiss (Doc. 45) for failure to state a claim,

arguing that Plaintiff’s claims are barred by res judicata and that Defendants are protected

by sovereign immunity. Plaintiff has not responded to the Motion to Dismiss; instead,

Plaintiff moves to stay the Court’s consideration of Defendants’ Motion to Dismiss (Doc.

45) until such time as Defendants comply with Plaintiff’s Family Educational Rights and

Privacy Act (FERPA) requests.

       Plaintiff asserts that she submitted a FERPA request on February 28, 20183, in

which she requested that Defendants provide her with copies of her education records.

Plaintiff states that certain graded assignments, which she refers to as “discovery

material”, are critical to her Title IX case, and she is entitled to review the records.

However, Plaintiff does not say why the FERPA records are required for her to respond

to the Motion to Dismiss and Plaintiff does not plead a claim for any alleged FERPA

violations. A court’s review of a motion to dismiss for failure to state a claim is generally

limited to the four corners of the complaint. Wilchombe v. TeeVee Toons, Inc., 555 F.3d

949, 959 (11th Cir. 2009). The Court need not determine whether to compel discovery

material prior to ruling on a Motion to Dismiss.

       Accordingly, it is now

       ORDERED:

       Plaintiff’s Motion to Stay (Doc. 48) is DENIED. Plaintiff must file a response to the

Motion to Dismiss by November 5, 2019. Failure to do so will result in the Court ruling

on the Motion to Dismiss without the benefits of a response.




3
 Plaintiff also states that the FERPA Request was made on February 28, 2019 (Doc. 48 at ¶ 7),
but a review of the requests attached to the Motion show that they are dated February 28, 2018.




                                              2
      DONE and ORDERED in Fort Myers, Florida this 22nd day of October, 2019.




Copies: All Parties of Record




                                       3
